COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS



 
 
 
 
 
IN RE:  SIERRA CLUB,
 
 
                                              
  Relator.
 
 


 
  
   
 '
   
 '
   
 '
   
 '
 
 


 
 
 
 
                  No. 08-12-00282-CV
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 
 



                                                     MEMORANDUM
OPINION
 
Relator, Sierra Club, has
filed a petition for writ of mandamus, requesting that this Court compel the Honorable
Martin Muncy, presiding judge of the 109th Judicial District Court of Andrews
County, to withdraw his order granting discovery while Sierra Club’s motion to
dismiss filed pursuant to Section 27.003 of the Texas Civil Practice and
Remedies Code is pending.  A writ of
mandamus will issue only if the trial court clearly abused its discretion and
if the relator has no adequate remedy by appeal.  In re
Prudential Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex.
2004).  Based on the petition for writ of
mandamus, the mandamus record, and the response filed by the Real Party in
Interest, Andrews County, we conclude that Sierra Club has failed to show it is
entitled to mandamus relief.  We
therefore deny the petition for writ of mandamus and lift the stay order
entered on September 24, 2012.
 
November 28, 2012                            _______________________________________________
ANN CRAWFORD McCLURE,
Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.